Citation Nr: 0005578	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  97-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for degenerative joint disease, right knee, 
secondary to service-connected instability of the left knee, 
and, if so, whether that claim may be granted.

2.  Entitlement to an increased evaluation for instability of 
the left knee, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
June 1946.  

Service connection for arthritis in the right knee, claimed 
on a secondary basis, was previously denied by the Board of 
Veterans Appeals' in a decision of December 1980.  
Subsequently, by a determination in July 1990, the RO again 
denied the veteran's claim for service connection for a right 
knee disorder on a secondary basis.  A notice of disagreement 
to that determination was received in January 1991, and a 
statement of the case was issued in April 1991; however, no 
substantive appeal was received from the veteran.  Therefore, 
that determination also became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  

This current matter came before the Board on appeal from 
rating decisions of the Buffalo Regional Office (RO).  By a 
rating action of October 1996, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for back 
and right knee disorders, secondary to his service-connected 
left knee disorder; the RO also denied the claim for an 
increased rating for instability of the left knee, which is 
service connected.  A notice of disagreement with that 
determination was received in November 1996.  A statement of 
the case was issued in January 1997.  A private medical 
statement was received in January 1997.  The veteran's 
substantive appeal (VA Form 9) was received in March 1997.  

The veteran and his wife appeared and offered testimony at a 
hearing before a hearing officer at the RO in October 1997.  
A transcript of that hearing is of record.  A VA compensation 
examination was conducted in January 1998.  A hearing 
officer's decision was entered in May 1998, which granted 
service connection for degenerative disc disease, evaluated 
as 20 percent disabling, effective in February 1996, and 
increased the evaluation for the service-connected left knee 
disorder from 10 percent to 30 percent, also effective in 
February 1996.  The hearing officer's decision confirmed the 
denial of service connection for degenerative joint disease 
of the right knee, claimed as secondary to instability of the 
left knee.  A notice of disagreement with the rating assigned 
for the back disorder was received in June 1998.  A 
supplemental statement of the case, regarding the claim for 
service connection for the right knee, was issued in 
September 1998.  

By a rating action in May 1999, the RO confirmed the 
evaluations assigned for the service-connected left knee and 
back disorders, as well as its prior denials of service 
connection for degenerative joint disease of the right knee, 
secondary to instability of the left knee; the RO also denied 
the veteran's claim for a total disability rating based upon 
individual unemployability.  A supplemental statement of the 
case, regarding the claim for service connection for the 
right knee, was issued in May 1999.  A notice of disagreement 
with the denial of a total disability rating was received in 
June 1999.  A statement of the case, regarding the claims for 
degenerative disc disease, degenerative joint disease of the 
right knee, and a total disability rating, was issued in July 
1999.  A substantive appeal was received in July 1999.  The 
appeal was received at the Board in August 1999.  

In the May 1998 decision, the hearing officer appears to have 
determined that new and material evidence had been submitted 
to warrant reopening the veteran's claim for service 
connection for a right knee disorder on a secondary basis.  
The Board notes, however, that the United States Court of 
Appeals for Veterans Claims has held that the new and 
material evidence requirement is a material legal issue which 
the Board has a legal duty to address, regardless of the 
regional office's action.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996)..  Thus, the Board will first address the issue as 
styled on the first page of the present decision, namely, 
whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for degenerative joint disease of the right knee, 
claimed on a secondary basis.  The Board will then, if 
otherwise appropriate, consider the merits of the claim.  

As noted above, by rating decision dated in May 1998, the 
hearing officer increased the rating for the veteran's 
instability of the left knee to 30 percent disabling.  
However, since there is no clearly expressed intent to limit 
the appeal on this issue to entitlement to a 30 percent 
disability rating, then the RO and the Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  
Accordingly, that issue remains in appellate status.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in October 1999.  

For reasons that will be set forth below, the issues of 
entitlement to increased evaluations for degenerative disc 
disease and degenerative joint disease of the left knee, and 
to a total disability rating based uon individual 
unemployability will be addressed in the Remand section of 
this decision.  


FINDINGS OF FACT

1.  In July 1990, the RO denied reopening of a claim for 
entitlement to service connection for degenerative joint 
disease of the right knee, claimed as secondary to a service-
connected left knee disorder.  The veteran submitted a notice 
of disagreement, but did not perfect the appeal.  

2.  The evidence submitted since the July 1990 RO decision 
includes numerous medical records, including an opinion from 
a VA physician, indicating that the veteran's right knee 
disorder is, as likely as not, due to his service-connected 
left knee disorder; therefore, the evidence is new and 
material, as it bears directly and substantially on the 
specific matter under consideration and must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran's claim for service connection for 
degenerative joint disease of the right knee, secondary to 
instability of the left knee, is reasonably supported by 
competent evidence and is plausible.  

4.  The competent medical evidence of record establishes that 
it is as likely as not that the veteran currently suffers 
from degenerative joint disease of the right knee due to his 
service-connected instability of the left knee.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1990 rating decision, 
wherein the RO denied the veteran's attempt to reopen his 
claim for service connection for degenerative joint disease 
secondary to instability of the left knee, is new and 
material; therefore, the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the right knee, secondary 
to service-connected instability of the left knee, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  Giving the benefit of the doubt to the veteran, the Board 
concludes that degenerative joint disease of the right knee 
is proximately due to his service-connected instability of 
the left knee.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Statutes, Regulations, and Court precedent

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The Board notes that service connection may also be granted, 
on a secondary basis, for disability proximately due to, or 
the result of, a service-connected disability.
38 C.F.R. § 3.310(a).  That regulation has been interpreted 
as also permitting a grant of secondary service connection 
for the additional degree of disability due to aggravation of 
a non-service-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

When the Board or the RO has disallowed a claim which is, or 
becomes final, it may not thereafter be reopened unless new 
and material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  As set forth in the 
Introduction section of this decision, the veteran's present 
appeal arises from his attempt to reopen a previous claim 
which was denied in a final rating action, most recently, in 
July 1990.  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon whether there was a 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, ___ F.3d. ___, No. 99-7019
(Fed. Cir. Feb. 15, 2000). 

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. At 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for a right knee disorder, is 
that which has been submitted since the RO's final decision 
addressing that matter.  


II.  Factual Background

When this case was considered by the RO in July 1990, the 
record was fairly clear.  The record showed that the veteran 
served on active duty from July 1944 to June 1946.  The 
service medical records reflect that the veteran sustained a 
twisting injury to the left knee in October 1944.  On the 
occasion of his separation examination in June 1946, clinical 
evaluation of the left knee revealed instability in that 
knee.  Based upon those clinical findings, a rating action 
dated in July 1946 established service connection for 
instability of the left knee, evaluated as 10 percent 
disabling.  

Medical evidence of record from the 1940's through the 
1970's, including VA as well as private treatment records, 
reflect that the veteran continued to receive clinical 
attention and treatment for instability of the left knee; his 
symptoms included pain and swelling in the left knee, 
especially with prolonged standing and walking.  The records 
also reflect that the veteran developed chronic low back pain 
as a result of his left knee disorder.  He was diagnosed with 
residuals of old knee injury, left, with slight instability, 
and lumbosacral strain with slight productive changes.  
During a VA examination in March 1961, the veteran complained 
of pain in the right calf.  On VA examination in May 1975, 
evaluation of the right knee revealed no fractures, and the 
patella was intact; however, minimal degenerative spurs were 
noted at the intercondylar notch and the tibial spine.  

A VA outpatient treatment report dated in May 1979 indicated 
that the veteran was seen for recent trouble with his right 
knee; he described a "click" in the right knee, with 
associated swelling in the right leg.  It was noted that X-
ray study of the right knee revealed a calcific mass on the 
medial joint line and posteriorly; the diagnosis was loose 
body in the right knee.  The veteran was admitted to a 
hospital in June 1979, with a diagnosis of torn medial 
meniscus, right knee.  There he underwent arthroscopy and 
arthrotomy of the right knee.  The discharge diagnosis was 
degenerative arthritis, right knee.  In a medical statement 
dated in July 1979, a VA physician stated that the veteran 
had degenerative arthritis of the right knee, which might be 
related to his service-connected left knee injury as a result 
of having to favor the left knee over the years.  

Of record is a medical opinion from the Director of the VA 
Surgical Service, dated in June 1980, who concluded that the 
clinical record did not demonstrate a causal relationship 
between the service-connected left knee disorder and the 
veteran's manifested right knee pathology.  

Medical evidence of record in the 1980's, including VA as 
well as private treatment reports, reflects that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including degenerative arthritis of the 
right knee.  On the occasion of a VA examination in August 
1981, the veteran complained of intermittent pain in the 
right knee; he also reported intermittent swelling and giving 
out of the right knee, as well as difficulty in ascending and 
descending stairs.  The examination consisted solely of 
evaluation of a left knee disorder.  Among the records was a 
private medical statement from Clayton R. Blake, M.D., dated 
in November 1988, indicating that he had treated the veteran 
off and on since 1974.  He stated that, invariably, the acute 
and semi-acute problem would involve the lumbosacral area on 
the right, and the right knee.  Dr. Blake noted that the 
veteran favored his left leg, which created increased 
mechanical leverage on the right leg and the right side of 
the back.  


The veteran was afforded a VA neurological examination in 
April 1990, at which time he denied any history of numbness, 
weakness in either leg, radicular pain, or bowel and bladder 
symptoms.  On examination, it was noted that he had a scar 
over the right knee where he had undergone surgery for 
osteoarthritis.  Both knees had some evidence of a grinding 
sensation with extension and flexion of the knee joint 
itself.  He had normal gait, and he was able to stand on his 
toes and heels without difficulty.  There were no localizing 
or radicular sensory abnormalities.  He had mild decreased 
sensation distally in both lower extremities to pinprick and 
vibration sense; reflexes were 2+ at the knees and 1+ to 
trace at the ankles, bilaterally.  The examiner stated that 
he felt the veteran had a history of chronic osteoarthritis 
in the lower back and both knees, but it did not appear that 
he had any nerve root damage related to this symptoms.  The 
only abnormality noted on the neurological examination was 
some mild loss of pinprick and vibration sensation distally, 
thought perhaps to be related to peripheral neuropathy.  

An orthopedic examination was also conducted in April 1990, 
at which time it was noted that the veteran was overweight 
and moved stiffly; however, he walked without any limp and he 
was able to step-up on a stool with both knees.  The right 
knee had a residual long medial incision, which was entailed 
at the time he had the cartilage excision operation in 1944.  
There was weakness in both lower limbs.  Range of motion in 
both knee joints appeared to be full.  X-ray study of the 
knees showed an early degree of osteoarthritis with 
degenerative changes, some spurring, and some eburnation, but 
still a fairly good joint space both medially and laterally.  
He had a full range of motion; no varus or valgus deformity 
was noted on either knee joint.  The pertinent diagnosis was 
early degenerative arthritic changes, bilaterally, both left 
and right knees.  

By a rating action dated in July 1990, the RO confirmed the 
previous denial of service connection for degenerative 
arthritis of the right knee, secondary to service-connected 
instability of the left knee.  


The veteran's request to reopen his claim for a right knee 
disorder on a secondary basis was received in February 1996.  
Received from April to July 1996 were VA and private 
treatment reports dated from February 1991 to May 1996, which 
show that the veteran received treated for several 
disabilities, mostly a cardiovascular disease.  A treatment 
note dated in February 1993 noted the complaint of pain in 
the legs.  

The veteran was afforded a VA compensation examination in 
August 1996, at which time it was noted that there was an 
operation scar on his right knee which marked the site of a 
meniscectomy.  He hobbled about slowly with the use of a 
cane, although he was able to ambulate for a few steps 
without a cane.  He referred to the pain in both knees.  The 
knees measured the same in circumference.  Pulses in the feet 
were faint but palpable.  As he lay down on the examining 
table, either knee could be bent with some difficulty to a 
90-degree angle formed by his leg and thigh.  Straight leg 
raising was limited to approximately 30 degrees with 
complaints of pain in either knee.  X-ray study of the knees 
revealed mild degenerative changes in both knees; however, 
there was no radiographic evidence of fracture or dislocation 
in the knees.  The diagnostic impression was degenerative 
arthritis involving both knees.  

Received in August 1996 were VA outpatient treatment reports, 
dated from February 1992 to July 1996, which reflect clinical 
evaluation and treatment for several disabilities.  Received 
in October 1996 was a copy of the medical statement from Dr. 
Clayton Blake, dated in November 1988; another copy of that 
medical statement was again received in January 1997.  

Received in April 1997 were VA outpatient treatment reports, 
dated in January 1975 to April 1990, which reflect ongoing 
treatment for several disabilities, including a right knee 
disorder.  These medical records were previously reported and 
discussed above.  

At his personal hearing in October 1997, the veteran 
testified that his left knee was unstable, especially with 
walking; he indicated that he wore a brace on occasion, and 
had to use a cane.  The veteran also testified that his right 
knee was actually worse now than the left knee.  

Received in December 1997 were VA outpatient treatment 
reports, dated from January 1996 to October 1997, which show 
that the veteran continued to receive clinical attention and 
treatment for several disabilities, including arthritis in 
the right knee.  A treatment report dated in October 1997 
reflects a diagnosis of degenerative joint disease of the 
right knee.  

The veteran was afforded a VA compensation examination in 
January 1998, at which time it was noted that he had 
complaints of right knee pain which had been attributed to 
osteoarthritic changes and degenerative joint disease.  It 
was also indicated that the veteran had undergone scraping of 
the osteophytes in the right knee in 1987, with some 
significant relief of his pain and increase in his function 
postoperatively.  The veteran related that he had flare-ups 
of his joint disease with increased use, alleviated with 
rest.

On clinical evaluation, the veteran had an apparent left leg 
length discrepancy, it being approximately 1 cm longer when 
compared to the right.  Range of motion at the hip, knee, and 
ankle were full and painless while nonweightbearing.  
However, during weightbearing, the veteran was unable to 
achieve knee flexion secondary to pain; and if he were to 
fight through the pain, he would experience a giving-out 
sensation and fall.  The right knee had normal ligamentous 
integrity; but there was a midline incision from previous 
surgical procedure, which was well-healed without evidence of 
erythema, edema, or induration of the surrounding soft 
tissues.  There was no joint effusion in either knee.  The 
veteran experienced pain with any motion of the joint during 
weight bearing; the pain progressed with increased flexion of 
the knees.  The examiner indicated there was no associated 
weakness or paresthesia, and reflexes at the knees were 
symmetrical, while reflexes at the ankles were absent; the 
Babinski sign was downgoing.  The pertinent diagnosis was 
right knee pain secondary to degenerative joint disease, 
thought to be, as likely as not, related to chronic 
alteration in gait pattern and compensation for the veteran's 
service-connected left knee injury.  


Received in January 1998 was a private medical statement from 
Kurt Stephen Munnich, D.C., dated "January 16, 1997," 
reflecting an assessment of the veteran's back disorder based 
on reports of X-ray studies of the back.  Also received in 
January 1998 was the report of an X-ray study of the 
lumbosacral spine, dated in November 1997.  Received in 
February 1998 were VA outpatient treatment reports dated from 
June 1993 to January 1998, which reflect treatment for 
several disabilities, including degenerative joint disease of 
both knees.  

Of record is an addendum to the January 1998 VA examination, 
which noted that the range of motion in the veteran's knees 
was from 0 degrees to 140 degrees, bilaterally, when 
nonweightbearing; under weightbearing, there was pain past 20 
degrees of flexion, bilaterally.  The examiner stated that 
the right knee obviously took an increased workload, which, 
over time, might lead to increased degenerative joint 
disease, but that this man's job would have likely lead to a 
similar degree of degenerative joint disease.  

Received in June 1998 was a copy of a private medical 
statement from Dr. Kurt Stephen Munnich, dated in "January 
1997," previously discussed above.  Received in October 1998 
were VA outpatient treatment reports dated from February 1975 
to July 1997, the findings of which were previously discussed 
above.  Also received in October 1998 were VA treatment 
reports dated from January 1998 to September 1998, which 
reflect clinical evaluation and treatment for several 
disabilities, including degenerative joint disease of the 
knees.  Also received in November 1998 was a private hospital 
report dated in April 1996, which reflect a period of 
hospitalization and treatment for an unrelated cardiovascular 
disease.  Duplicate medical records were received in March 
and June 1999.  


III.  Legal Analysis

The Board holds that the newly received medical records are 
both "new and material."  That is, we find that the 
evidence associated with the file is probative of the issues 
at hand.  It is significant that the medical evidence tends 
to show that the veteran currently suffers from chronic 
degenerative joint disease in his right knee.  In addition, 
the medical evidence indicates a view, by a VA physician, 
that the current right knee disorder is proximately due to 
the veteran's service-connected left knee disorder.  Of 
particular note, in the report of the VA examination in 
January 1998, the examiner reported right knee pain secondary 
to degenerative joint disease, thought to be, as likely as 
not, related to chronic alteration in gait pattern and 
compensation for the veteran's service-connected left knee 
injury.  

We further note that the veteran's testimony and contentions 
regarding his symptoms following the July 1990 RO decision 
are also new and material.  The veteran's contentions, 
assumed to be true for the purpose of determining whether 
evidence is new and material, are probative as to the 
questions of continuity of symptomatology and existence of a 
present disability.  

In light of the foregoing, the Board finds that the newly 
received evidence is not duplicative of the evidence 
previously considered, and bears directly and substantially 
upon the specific matters under consideration in this case.  
When the credibility of the new evidence is presumed, it is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the Board 
finds that some of the recently submitted evidence warrants a 
reopening of the veteran's claim, in that such evidence was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).  The Board 
finds that such evidence contributes to a complete 
evidentiary record for the evaluation of the veteran's claim.

Having concluded that the veteran's claim is reopened, our 
next question is whether the claim may be considered to be 
well grounded.  The Court has held that, in order for a claim 
to be well grounded, there must be competent evidence of 
incurrence or aggravation of a disease or injury in service, 
of a current disability, and of a nexus between the in-
service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

In this regard, the Board notes that the record indicates the 
veteran sustained a trauma to the left knee in service, and 
was subsequently service-connected for instability of the 
left knee.  The record also demonstrates that there was no 
clinical evidence of any treatment for a right knee disorder 
during service or for many years thereafter.  However, the 
record demonstrates progressive deterioration of the 
veteran's right knee, following the development of his left 
knee disorder.  Furthermore, during the VA examination in 
January 1998, the examining physician concluded that the 
degenerative joint disease of the right knee was as likely as 
not related to chronic alteration in gait pattern and 
compensation for the veteran's service-connected left knee 
injury.

While the addendum to the January 1998 VA examination was not 
as conclusive, the Board notes that there is no medical 
evidence of record refuting the affirmative medical evidence 
of record.  When, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Having 
reviewed the evidence in this case, the Board concludes that 
its unique facts warrant the application of the reasonable 
doubt doctrine.  According the benefit of doubt to the 
veteran, the Board finds that the veteran developed 
degenerative joint disease of the right knee as a result of a 
service-connected disability, and service connection is 
warranted.  38 C.F.R. § 3.310(a) (1999).  


ORDER

Service connection for degenerative joint disease of the 
right knee, secondary to service-connected instability of the 
left knee, is granted.  


REMAND

I.  Increased Rating for a Left Knee Disorder

With respect to the service-connected left knee disability, 
the RO received additional relevant evidence, including a 
January 1998 VA report of examination, subsequent to the 
issuance of the most recent (January 1997) statement of the 
case addressing this issue.  Therefore, in accordance with 38 
C.F.R. §§ 19.31 and 19.37, the case must be returned to the 
RO for consideration and the issuance of a supplemental 
statement of the case.  

The veteran's service-connected left knee disorder is 
presently assigned a 30 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999), pertaining 
to impairment of the knee due to recurrent subluxation or 
lateral instability.  Medical evidence pertaining to the left 
knee includes reports of VA examinations conducted in August 
1996 and January 1998 as well as records of VA and private 
medical treatment.  

The report of August 1996 X-ray studies of the left knee 
included the impression of degenerative joint disease.  A 
treatment note dated in January 1998 reported an impression 
of degenerative joint disease in both knees; however, during 
the VA examination in January 1998, there was no comment 
regarding the presence of arthritis in the left knee.  The 
examiner also commented that the veteran had left knee 
instability which has necessitated the use of a straight cane 
in the right hand; however, the examiner did not comment on 
the extent of the instability.  The examiner further stated 
that the veteran may have decreased range of motion, but this 
could not be quantified further without examining the veteran 
at the time.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Thus, the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disability at issue; further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1999).  

In addition, in his Informal Hearing Presentation dated in 
October 1999, the veteran's representative argued that the 
veteran was entitled to multiple evaluations for his service-
connected left knee disability, based on the VA General 
Counsel's opinion in VAOPGCPREC 23-97.  In that GC opinion, 
it was determined that a service-connected knee disability 
could received separate evaluations under diagnostic codes 
evaluating instability and those evaluating range of motion.  
The GC found that such a dual rating would not violate the 
principles of 38 C.F.R. § 4.14, as interpreted by the Court 
in its decision in Esteban v. Brown, 6 Vet.App. 259 (1994) 
(38 C.F.R. § 4.14 does not prevent separate evaluations for 
the same anatomic area under different diagnostic codes that 
evaluate different types of symptomatology).  A review of the 
claims files reveals that the veteran's service-connected 
left knee disability has not been considered under the 
provisions of VAOPGCPREC 23-97.  On remand, the RO must 
consider the applicability of this GC opinion.  

II.  Increased Rating for Degenerative Disc Disease

The veteran's service-connected degenerative disc disease is 
currently rated under 38 C.F.R. § 4.71a, DC 5294 (1999).  
Pursuant to Diagnostic Code 5294, sacroiliac injury and 
weakness is rated as lumbosacral strain, which is evaluated 
under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5294 and 5295.  However, as indicated by the 
statement of the case which was furnished to the veteran in 
July 1999, the RO, in adjudicating his claim for an increased 
disability rating, has also indicated that 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, is applicable to the veteran's case.  
Although it is not clear why such a decision was made 
(perhaps because a November 1997 radiology report included a 
diagnosis of degenerative disc disease at L5-S1), the salient 
point to be made is that the RO has implicated the provisions 
of Diagnostic Code 5293 in rating the veteran's disability.  

According to Diagnostic Code 5293, evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief will result in the assignment of a 40 
percent disability rating.  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants the 
assignment of a 60 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Code 5293.  

In the present case, the veteran's service-connected back 
disorder is currently evaluated as 20 percent disabling.  
Given the manner in which the RO has handled this rating 
evaluation, the veteran may receive an increased rating if 
medical evidence demonstrates the presence of the 
symptomatology required for an assignment of a 40 percent 
under Diagnostic Code 5293.  These criteria for rating disc 
syndrome have been interpreted to include limitation of 
motion, which, in turn, requires an analysis of functional 
losses that may be present as described in 38 C.F.R. §§ 4.40, 
4.45 (1999).  DeLuca v. Brown, supra; VAOPGCPREC 36-97.

Under Code 5295, the veteran would be entitled to an 
increased rating if the disability were manifested by muscle 
spasm and unilateral loss of spinal motion in a standing 
position.  The current record contains no findings as to 
whether the veteran has muscle spasm.  The VA examination in 
January 1998 did not report any ranges of motion in the back.  
In the addendum to the January 1998 VA examination, the 
ranges of motion for the lumbosacral spine were reported in 
degrees, but no opinion was expressed as to whether these 
findings represented limitation of lateral spinal motion.

The Board must make specific findings as to whether the 
veteran has muscle spasm and whether the reported ranges of 
motion show limitation.  Johnson v. Brown, 9 Vet.App. 7 
(1996).  However, the Board is not free to substitute its own 
medical opinion in order to answer these questions.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  Moreover, since the 
veteran's back disability also effects joints, the holdings 
set forth in DeLuca, supra, regarding impairment during 
flare-ups and when used repeatedly over a period of time 
should be considered.  

III.  Entitlement to Individual Unemployability

The Court has held that, in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion as to what effect the appellant's service-
connected disability has on his ability to work.  38 U.S.C. 
§ 5107(a); Friscia v. Brown, 7 Vet.App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1999).  There is 
no such opinion in this case.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under the provisions 
of 38 U.S.C.A. § 5107(a), the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should request that the veteran identify 
all sources of medical treatment received for his 
left knee and back disorders since January 1998, 
and that he furnish signed authorizations for 
release to the VA of private medical records in 
connection with each non-VA medical source he 
identifies.  Copies of the medical records from all 
sources he identifies, and not currently of record, 
should then be requested and associated with the 
claims folder.  The RO should particularly obtain 
all records of inpatient or outpatient treatment 
provided to the veteran at VA medical facilities.  
All of these records are to be associated with the 
claims folder.  

2.  Then, the RO should schedule the veteran for a 
comprehensive VA examination to determine the 
current severity of the service-connected left knee 
disability.  All indicated tests, including X-ray 
studies and range of motion studies, must be 
conducted.  The claims file must be made available 
to and reviewed by the examiner prior to the 
requested examination.  The examiner should state 
whether the veteran has any objective evidence of 
pain or functional loss due to pain associated with 
the left knee disability.  The examiner should be 
requested to provide an opinion as to the extent 
that pain limits the functional ability of the left 
knee.  The examiner should also be requested to 
determine whether, and to what extent, the left 
knee exhibits weakened movement, excess 
fatigability, incoordination, subluxation or 
instability.  Finally, the examiner should provide 
an opinion concerning the effect of the veteran's 
left knee disorder on his employability.  A 
complete rationale for any opinion expressed must 
be provided.  

3.  The RO should then schedule the veteran for 
comprehensive VA neurological and orthopedic 
examinations, in order to determine the nature and 
severity of the back disorder.  The claims folder 
must be made available to the examiner for review 
before the examination.  Any indicated diagnostic 
testing should be accomplished; a detailed 
narrative of all results should be included with 
the examination report.  The examiners should 
document all complaints and findings, to include:

a) active and passive ranges of lumbar spine 
motion in degrees, with characterization of 
any limitation in terms of slight, moderate or 
severe; and

b) the presence and degree of, or absence of, 
the following: Visibly manifested pain with 
movement; muscle atrophy; spasm; listing; 
weakness; sensory changes; or other objective 
manifestations that would demonstrate 
functional impairment due to the service-
connected back disorder.  

The examiners should specifically comment on 
whether the veteran's subjective complaints are 
consistent with the objective findings.

c) The examiners should thereafter identify 
the exact nature of all existing back 
disorders.  The examiners must also express an 
opinion as to the effect that service 
connected lumbosacral spine disability has on 
the veteran's ability to work, without 
consideration of his age, but in light of the 
other service-connected disabilities. A 
complete rationale for all conclusions must be 
provided.  

3.  Following the completion of the above actions, 
the RO must review the claims folder and ensure 
that all of the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention is 
directed to the examination report.  If the 
examination report does not include fully detailed 
descriptions of pathology and all tests reports, 
special studies or adequate responses to the 
specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does not 
contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.").  Ardison v. Brown, 6 
Vet.App. 405, 407 (1994), Abernathy v. Principi, 3 
Vet.App. 461, 464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  

4.  After the development requested above has been 
completed to the extent possible, with 
consideration of 38 C.F.R. Part 4 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), as 
well as 38 C.F.R. §§ 4.40, 4.45, 4.59 and the 
Court's decision in DeLuca, supra, as indicated.  
The RO should also consider whether separate 
disability ratings are warranted under separate 
diagnostic codes, based on factors such as 
instability and limitation of motion or functional 
impairment due to pain.  See VAOPGCPREC 23-97 (July 
1997) and VAOPGCPREC 9-98 (August 1998).  

5.  If the determination remains adverse to the 
veteran in any way, both he and his representative 
should be furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of additional 
evidence submitted and all applicable laws and 
regulations.  This document should include detailed 
reasons and bases for the decisions reached.  They 
should then be afforded the applicable time period 
in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



